DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1, line 9, the phrase “the two stick segment are” is deleted and replaced by the phrase --the two stick segments are--.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel foldable stick including at least three stick segments and at least two tensioning mechanisms, a tensioning mechanism provided between each stick segment at end sections of the segments such that the segments are axially aligned but not overlapping in an assembled configuration and each tension mechanism includes a tension cable with a coil spring pretensioning the adjacent stick segments into the assembled configuration as well as a locking mechanism that mutually locks the segments together axially, the locking mechanism being a spring loaded push button that is actuated in a radial direction.
The prior art considered nearest the applicant’s claimed device is as follows: DE 10215593 teaches a foldable stick with a tensioning mechanism including a cable and an spring, but fails to teach separate tensioning mechanisms for each pair of stick segments, or the use of a push-button lock and there is no motivation to modify the device to have separate tensioning mechanisms or to add a lock other than hindsight. Spletzer teaches a foldable stick with tensioning mechanisms between each pair of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636